internal_revenue_service number release date index no cc tege eb ec plr-112295-00 date legend company l l c partnership corporation a corporation b plan this is in reply to a letter dated date that was submitted on behalf of company by its authorized representative in which rulings are requested that with respect to its own employees who participate in the plan partnership is an employer_corporation as that term is used in sec_421 through of the internal_revenue_code that while the requisite stock-ownership requirement is met partnership is a subsidiary_corporation as defined in sec_424 and that for purposes of the plan company is the employer of l l c ’s employees the facts submitted are that company owns percent of l l c which in turn owns all of corporation a and all of corporation b corporation a owns percent of partnership and corporation b owns one percent of partnership it is represented that under the rules of sec_301_7701-3 of the procedural income_tax regulations l l c has elected to be disregarded for federal tax purposes its assets are considered to be owned by company pursuant to the default classification under sec_301_7701-3 it is also represented that under sec_301_7701-3 partnership has elected to be classified as an association_taxable_as_a_corporation additionally it is represented that the plan qualifies as an employee_stock_purchase_plan as defined in sec_423 of the code under which options for shares of company’s common_stock will be granted to employees of company and employees of its subsidiary corporations in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_423 are met no income shall result to the individual at the time of the transfer no deduction under sec_162 shall be allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the employer_corporation for the share transferred sec_423 of the code provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an option granted under an employee_stock_purchase_plan if no disposition of the stock is made by the individual within two years after the date of grant of the option nor within one year after the transfer of such share to him or her and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the optionee remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies sec_1 h of the regulations provides that for purposes of these determinations the question of whether an individual is an employee of a particular entity is decided under the rules contained in sec_3401 of the code and the regulations thereunder for purposes of sec_421 through of the code sec_424 defines the term subsidiary_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer_corporation if at the time of the granting of the option each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_301_7701-2 of the regulations defines a corporation as an association as determined under sec_301_7701-3 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301 b and -2 b through is an eligible_entity that may elect its classification for federal tax purposes an eligible_entity with at least two members may elect to be classified as either an association or a partnership an eligible_entity with a single member may elect to be classified as an association or to be disregarded as an entity separate from its owner accordingly based on the above information and company’s representations and provided that the described elections are and remain valid we rule as follows with respect to its own employees who participate in the plan as determined under the rules of sec_1 h of the regulations partnership is an employer_corporation as that term is used in sec_421 through of the code while the requisite 50-percent stock-ownership requirement is maintained partnership is a subsidiary_corporation as defined in sec_424 and for purposes of the plan company is the employer of l l c 's employees to the extent that such employees would be considered to be the employees of company under the rules of sec_1 h and of the regulations except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular we specifically note that no opinion is expressed regarding the treatment under sec_421 through of the code of either the plan or of options granted under the plan that except as stated above no opinion is expressed regarding application of the rules of sec_1 h to the circumstances described above and that no opinion is expressed regarding the parties' federal employment_tax obligations relative thereto additionally please note that the above rulings will continue to apply only while the described elections remain in effect a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours robert b misner assistant chief branch office of the division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for purposes
